                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  TINA MITCHAM, On Behalf of Herself                )
  and All Others Similarly Situated,                )
                                                    )         Civil Action No. 3:17-CV-703-CHB
          Plaintiff,                                )
                                                    )
  v.                                                )            OPINION AND ORDER
                                                    )         CONDITIONALLY APPROVING
  INTREPID U.S.A., INC., et al.,                    )         RULE 23 ACTION SETTLEMENT
                                                    )
          Defendants.
                                        ***   ***       ***    ***
       This matter is before the Court on the Parties’ Joint Motion for Order Preliminarily

Approving Rule 23 Class Action Settlement. [R. 52; R. 53] Named Plaintiff and proposed Class

Representative, Tina Mitcham (the “Class Representative” or “Plaintiff”), and Defendants

Intrepid U.S.A., Inc. and F.C. of Kentucky, Inc., d/b/a Intrepid USA Healthcare Services

(“Intrepid” or “Defendants,” collectively with Plaintiff, the “Parties”) jointly move the Court to

approve the Rule 23 Settlement in this action, and seek the following relief:

 1.    For certification, for settlement purposes only, of a settlement class (the “Settlement
       Class” or “Rule 23 Class”) pursuant to Federal Rule of Civil Procedure 23(a) and
       23(b)(3).

 2.    For appointment, for settlement purposes only, of Named Plaintiff Tina Mitcham as Class
       Representative.

 3.    For appointment, for settlement purposes only, the Plaintiff’s attorneys, David W.
       Garrison and Joshua A. Frank of Barrett Johnston Martin & Garrison, LLC as Class
       Counsel for the Rule 23 Class.

 4.    For preliminary approval of the Settlement Agreement (the “Settlement Agreement”)
       with regard to the Parties’ Rule 23 Class (the “Rule 23 Settlement”).

 5.    For approval of RG2 Claims Administration to act as the settlement claims administrator
       and to send the Rule 23 Class Members a proposed Notice of Proposed Settlement of
       Class Action Lawsuit and Fairness Hearing (“Class Notice”) and a proposed Opt-Out
       Statement (collectively “Notice Materials”).
                                               -1-
     6.   To schedule a Fairness Hearing pursuant to Fed. R. Civ. P. 23(e) for final approval of the
          Settlement, consistent with the Parties’ proposed time frame.
[R. 52, Joint Mot., at pp. 1-2] For the reasons set forth below and for purposes of settlement

only, the Court will certify the settlement class, will appoint the Named Plaintiff as Class

Representative, will appoint the Plaintiff’s attorneys as Class Counsel, will approve of RG2

Claims Administration to act as settlement claims administrator and to send out Class Notice

Materials pending resolution of the attorneys’ fees issue, and will preliminarily approve the

Settlement Agreement for the Rule 23 Class conditioned upon resolution of the attorneys’ fees

issue. The Court will address the requested relief in this order.

I.        Background

          The Court incorporates, for reference, the Background in its Opinion and Order

Approving 216(b) Settlement, entered concurrently with this Opinion. In addition to the

background set forth in that Opinion, and relevant here, the Parties advise the Court of the terms

of the separate settlement that applies to the proposed Rule 23 Class (the “Rule 23 Settlement”).

The Named Plaintiff’s Rule 23 claims arise under the Kentucky Wages and Hours Act

(“KWHA”). [R. 53, Mem. in Supp., at p. 2] The Named Plaintiff claims that Defendants failed

to properly pay the Rule 23 Class for all time spent working as defined by the KWHA, including

overtime. Id.; [R. 1, Compl., at ¶¶ 1, 26-36] This Plaintiff sought compensation from Defendants

for overtime pay for time spent by the class for performing various work-related activities that

she claims were not recorded by Defendants, “including travel time and time spent charting for

patients.” Id. The Named Plaintiff also sought liquidated damages, litigation costs, expenses,

reasonable attorneys’ fees, and further relief as the Court deems just and proper. Defendants

deny these allegations and deny any liability for these claims. However, to avoid further costs,

burdens and risks associated with litigation, the Parties have agreed to settle all claims.

                                                 -2-
II.    Settlement Class

       The Parties seek preliminary certification of the Settlement Class defined as:

       All former and current non-exempt home health workers employed by Defendants
       in the position of Licensed Practical Nurse, Physical Therapy Assistant, Certified
       Occupational Therapy Assistant, or Home Health Aide at any of Defendants’
       Kentucky locations from November 22, 2012 to November 13, 2018 to provide in
       home health care services to patients, who performed 20 or more visits during any
       week within this time period and who were paid on a fee per visit basis, but
       excluding any individuals who entered into the settlement in the case, Paine et al.
       v. Intrepid U.S.A., Inc., No. 3:14-cv-02005 (M.D. Tenn. 2017) (“Class Members”)
       and excluding any individual who joined this Action by filing a consent form
       pursuant to 216(b) of the Fair Labor Standards Act (“FLSA”).

[R. 53, Mem. in Supp., at p. 3; R. 53-1, Ex. 1, Settlement Agreement, at p. 4, ¶ 1.17]

       A.      Rule 23(a)-(b) Requirements

       This matter is brought as a class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure. Rule 23 sets certain requirements for the certification of a class action and requires

that any dismissal or compromise of the action be approved by the Court. Fed. R. Civ. P. 23(e).

The Court “has broad discretion to decide whether to certify a class.” In re Whirlpool Corp.

Front-Loading Washer Prod. Liab. Litig., 722 F.3d 838, 850 (6th Cir. 2013), cert. denied, 134 S.

Ct. 1277 (2014). “Class certification is appropriate if the court finds, after conducting a ‘rigorous

analysis,’ that the requirements of Rule 23 have been met.” Id. at 851 (citing Wal-Mart Stores,

Inc. v. Dukes, 564 U.S. 338, 351 (2011)); Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 537

(6th Cir. 2012). To be certified under Rule 23, a putative class must satisfy, by a preponderance

of the evidence, each of the four requirements of Rule 23(a): numerosity, commonality,

typicality, and adequacy. Fed. R. Civ. P. 23; Ruiz v. Citibank, N.A., 93 F. Supp. 3d 279, 287

(S.D. N.Y. 2015) (preponderance standard); Wagner v. White Castle Sys., Inc., 309 F.R.D. 425,

430–31 (S.D. Ohio 2015) (citing Mielo v. Bob Evans Farms, Inc., No. 14–1036, 2015 WL

1299815 (W.D. Penn. Mar. 23, 2015)) (finding plaintiffs had not met their burden for

                                                -3-
certification under Rule 23(a)(2) under preponderance standard). In addition, a putative class

must satisfy the requirements of one of the three provisions of Rule 23(b). Id.

       The party seeking class certification bears the burden of proof. In re Am. Med. Sys., Inc.,

75 F.3d 1069, 1079 (6th Cir. 1996) (citing General Tel. Co. v. Falcon, 457 U.S. 147, 161 (1982).

This standard is heightened in the context of class certification for settlement purposes. Int'l

Union, United Auto., Aerospace, & Agr. Implement Workers of Am. v. Gen. Motors Corp., 497

F.3d 615, 625 (6th Cir. 2007) (finding the Court “must give ‘undiluted, even heightened,

attention’ to its protections before certifying a settlement-only class—one formed just for the

purpose of settlement, not for litigation.”) (quoting Amchem Prods., Inc. v. Windsor, 521 U.S.

591, 620 (1997)).

       In addition to the express requirements of Rule 23, the Sixth Circuit requires that a

putative class be “sufficiently ascertainable.” Rikos v. P&G, 799 F.3d 497, 525 (6th Cir. 2015),

cert. denied, P&G v. Rikos, 136 S. Ct. 1493 (2016). “In our circuit, the ascertainability inquiry is

guided by Young v. Nationwide Mutual Insurance Co., 693 F.3d 532 (6th Cir. 2012).” Id. Under

Young, for a putative class to be ascertainable, “‘the court must be able to resolve the question of

whether class members are included or excluded from the class by reference to objective

criteria.’” Id. (quoting Young, 693 F.3d at 539). The Court will address each of these

requirements in turn.

       1.      Numerosity

       In order to satisfy Rule 23(a)(1), a class must be “so numerous that joinder of all

members is impracticable.” Fed. R. Civ. P. 23(a)(1). “The reason for [the impracticability]

requirement is obvious. Only when joinder is impracticable is there a need for a class action

device.” In re Am. Med. Sys., Inc., 75 F.3d at 1079 (quoting 1 Herbert B. Newberg & Alba



                                                -4-
Conte, Newberg on Class Actions, § 3.01, at 3–4 (3d ed. 1992)). There is no strict numerical test

for determining impracticability of joinder. Senter v. Gen. Motors Corp., 532 F.2d 511, 523 n. 24

(6th Cir. 1976) (and citations therein). Rather, “[t]he numerosity requirement requires

examination of the specific facts of each case and imposes no absolute limitations.” General Tel.

Co. v. EEOC, 446 U.S. 318, 330 (1980). When class size reaches substantial proportions,

however, the impracticability requirement is usually satisfied by the numbers alone. 1 Newberg,

supra, § 3.05, at 3–26.

        Here, the putative Settlement Class contains 134 persons, “all of whom are readily

identifiable from Intrepid’s payroll records.” [R. 53, Mem. in Supp., at p. 9] Joinder of all these

claims would certainly be impracticable. The Court finds that the putative Settlement Class

satisfies the Numerosity requirement of Rule 23(a)(1).

        2.      Commonality

        To establish “commonality, the plaintiffs' ‘claims must depend on a common contention .

. . of such a nature that it is capable of classwide resolution—which means that determination of

its truth or falsity will resolve an issue that is central to the validity of each one of the claims in

one stroke.’” Young, 693 F.3d at 542 (quoting Dukes, 564 U.S. at 350). As the Sixth Circuit has

explained, the Parties “must show that there is a common question that will yield a common

answer for the class (to be resolved later at the merits stage), and that that common answer

relates to the actual theory of liability in the case.” Rikos, 799 F.3d at 505.

        Here, the Parties set forth many questions of law or fact that are common to the putative

Settlement Class:

             1. Whether the unpaid activities at issue constituted work activities under Kentucky

                law;



                                                  -5-
            2. Whether Plaintiffs and the class are entitled to overtime compensation as a result

               of Intrepid’s alleged failure to include unrecorded time in its overtime pay

               determination;

            3. Whether Intrepid acted in good faith with respect to its implementation and use of

               the challenged pay practices at issue; and

            4. Whether Intrepid acted willfully in violating Kentucky wage and hour law.

       [R. 53, Mem. in Supp., at p. 9] The parties have satisfied this requirement. Indeed,

“there need be only one common question to certify a class.” In re Whirlpool Corp., 722 F.3d at

853; see also Dukes, 564 U.S. at 359 (“We quite agree that for purposes of Rule 23(a)(2)

“‘[e]ven a single [common] question’” will do.”). The Parties have provided four. These

common questions of law and fact satisfy Rule 23(a)(2)’s requirements.

       3.      Typicality

       Rule 23(a)(3) requires the Parties to show that “the claims or defenses of the

representative parties are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3).

“As the Supreme Court made clear in Dukes, ‘[t]he commonality and typicality requirements of

Rule 23(a) tend to merge.’ Rikos, 799 F.3d at 509 (quoting Dukes, 564 U.S. at 349 n.5). Thus,

“many courts have found typicality if the claims or defenses of the representatives and the

members of the class stem from a single event or a unitary course of conduct, or if they are based

on the same legal or remedial theory.” Id. (quoting 7A Charles Alan Wright, Arthur R. Miller, &

Mary Kay Kane, Fed. Prac. & Proc. § 1764 (3d ed. 2005)).

       In their motion, the Parties contend that Plaintiff’s claims arise out of the same type of

factual and legal circumstances surrounding the claims of each Rule 23 Class Member. [R. 53,

Mem. in Supp., at p. 10] Specifically, Plaintiff alleges that she and the putative Settlement Class


                                                -6-
“were subject to the same pay practices that resulted in [Plaintiff and the class] not being paid

the proper amount of overtime, including [sic] . . . travel time and time spent charting for

patients at home [that] was not recorded. . .” Id. The Plaintiff sets forth the same alleged injury

and requests the same remedial theory for all members of the class. Therefore, the Court finds

that the typicality requirement in Rule 23(a)(3) is thus satisfied.

       4.      Adequacy

       Class representatives must “fairly and adequately protect the interests of the class.” Fed.

R. Civ. P. 23(a)(4). The Court analyzes that requirement using a two-prong test: “‘1) [T]he

representative must have common interests with unnamed members of the class, and 2) it must

appear that the representatives will vigorously prosecute the interests of the class through

qualified counsel.’” In re Am. Med. Sys., Inc., 75 F.3d at 1083 (quoting Senter, 532 F.2d at 525).

In other words, the Court reviews “the adequacy of class representation to determine whether

class counsel are qualified, experienced and generally able to conduct the litigation, and to

consider whether the class members have interests that are not antagonistic to one another.” Stout

v. J.D. Byrider, 228 F.3d 709, 717 (6th Cir. 2000) (citation omitted).

       The Named Plaintiff shares common interests with the unnamed class members here. In

her brief, she contends that she “possesses and suffered the same type of injury as the other

proposed Rule 23 Class Members.” [R. 53, Mem. in Supp., at p. 11] Further, she has prosecuted

this matter “diligently through her counsel.” Id. In addition, Plaintiff’s counsel avers that they

are experienced representing workers in class and collective action litigation. Id. The Court is

satisfied that Rule 23(a)(4)’s adequacy requirements and the two-prong test announced by In re

Am. Med. Sys., Inc. are satisfied here. Therefore, the Court appoints Named Plaintiff Tina

Mitcham as Class Representative for settlement purposes only, and appoints her attorneys, David



                                                 -7-
Garrison and Joshua Frank of Barrett Johnston Martin & Garrison, LLC as Class Counsel for the

Rule 23 Class.

5.     Rule 23(b) Factors – Predominance and Superiority

       The proposed Settlement Class must also meet one of the three requirements in Rule

23(b). Here, the Parties seek certification of the Class under Rule 23(b)(3), which requires that

“questions of law or fact common to class members predominate over any questions affecting

only individual members,” and that “a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3); [R. 105-1, Pls.

Mem. Supp., at p. 17] These are commonly known as the “predominance” and “superiority”

requirements.

       a.        Predominance

       In order to meet the requirement of Rule 23(b)(3) that common issues predominate, the

Parties must show that “the issues in the class action that are subject to generalized proof, and

thus applicable to the class as a whole, . . . predominate over those issues that are subject only to

individualized proof.” Beattie v. CenturyTel, Inc., 511 F.3d 554, 564 (6th Cir. 2007) (quoting In

re Visa Check/MasterMoney Antitrust Litig., 280 F.3d 124, 136 (2d Cir. 2001)).

       In their Motion, the Parties assert that Defendants’ “alleged liability centers around their

failure to pay Rule 23 Class Members the proper amount of overtime as a result of unrecorded

time spent traveling from patient visit and for time spent charting for patients.” [R. 53, Mem. in

Supp., at p. 12] Plaintiff alleges that the common issues addressed in Section II.A.2, supra will

predominate because Plaintiff and the Rule 23 Class Members hold or held the same or similar

positions and “are or were paid pursuant to a common policy.” Id. Accordingly, the Class




                                                -8-
Representative has sufficiently established that the predominance requirement of Rule 23(b)(3) is

satisfied.

         b.     Superiority

         Rule 23(b)(3)’s final requirement is that “a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The

rule is designed to “achieve economies of time, effort, and expense, and promote . . . uniformity

of decision as to persons similarly situated, without sacrificing procedural fairness or bringing

about other undesirable results.” Amchem, 521 U.S. at 615 (1997) (quoting Fed. R. Civ. P. 23

Advisory Committee Notes).

         Plaintiff alleges that superiority is met here since there has been no indication that Class

Members seek to individually file suit, that individual litigation is already pending in other

forums, or that this forum is undesirable for any reason. [R. 53, Mem. in Supp., at p. 13] Given

the carve out in the Proposed Settlement Class definition of individuals who have already settled

claims against Defendants in the case Paine et al. v. Intrepid U.S.A., Inc., No. 3:14-cv-02005

(M.D. Tenn. 2017), the Court is convinced that the Parties have selected the most appropriate

forum.

6.       Ascertainable

         The Court finds that the Proposed Settlement Class is also sufficiently ascertainable.

Rikos, 799 F.3d at 525. The 134 members of the putative class are readily identifiable from

Intrepid’s payroll records. [R. 53, Mem. in Supp., at p. 9] To determine whether class members

are included or excluded from the class, the Parties simply look to these payroll records for the

relevant time period and omit persons who have opted out of the class. These criteria are




                                                 -9-
sufficiently objective to inform the Court of who is included and who is not following the close

of the proposed Notice Period.

       For the above reasons, the Court finds that the Class Representative has sufficiently

satisfied the requirements of Rule 23(a) and (b). Accordingly, the Court finds that certification

of the class for purposes of settlement is appropriate in this case.

III.   Notice Materials Satisfy the Requirements of Rule 23

       Rule 23(e) requires the Court to direct notice “in a reasonable manner to all class

members who would be bound by the [proposed settlement] . . .” Fed. R. Civ. P. 23(e)(1)(B).

Specifically, “the court must direct to class members the best notice that is practicable under the

circumstances, including individual notice to all members who can be identified through

reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B) (discussing Notice requirements for Rule 23(b)(3)

classes.); Eisen v. Carlisle and Jacquelin, 417 U.S. 156, 173 (1974) (“Individual notice must be

sent to all class members whose names and addresses may be ascertained through reasonable

effort.”). “Notice is satisfactory if it generally describes the terms of the settlement in sufficient

detail to alert those with adverse viewpoints to investigate and to come forward and be heard.”

Bellinghausen v. Tractor Supply Co., 303 F.R.D. 611, 624 (N.D. Cal. 2014) (quoting Churchill

Village, L.L.C. v. General Electric, 361 F.3d 566, 575 (9th Cir. 2004)).

       Here, the Parties’ proffered Notice Materials meet the requirements of Rule 23. The

information in these Notice Materials include: 1) general information about the lawsuit; 2) a

basic summary of class action litigation; 3) the purpose of the notice; 4) who is included in the

class; 5) who is representing the class as counsel; 6) a breakdown of the terms and benefits of the

Rule 23 Settlement; 7) information concerning the Fairness Hearing; 8) how to object; 9) how to

opt out; 10) how to examine court records; and 11) how to contact Class Counsel with additional



                                                - 10 -
questions. [R. 53-1, Ex. 1, Settlement Agreement, Ex. F, Notice Materials, at pp. 23-30] The

Parties propose that Defendants provide the Claims Administrator with a list in electronic form

of the Rule 23 Class, including each individual’s last known address, within three (3) business

days after the Court preliminarily approves the Rule 23 Settlement, and that within fourteen (14)

days after Defendants produce such list with addresses, the Claims Administrator mail to the

Rule 23 Class the Notice Materials. [R. 53, Mem. in Supp., at p. 17] Then, the putative members

of the Rule 23 Class will have forty-five (45) days after the date the Notice is mailed to consider

the proposed Rule 23 Settlement and opt-out of the settlement or submit objections. Id. The

Parties further propose that, within fourteen (14) days of the Effective Date (defined in the Rule

23 Settlement Agreement), the Claims Administrator will mail a Settlement Claim Postcard to

Rule 23 Class Members. Id. Then, the Rule 23 Class Members will have forty-five (45) days

from the date of the Claim Postcards are mailed to submit their Settlement Claim Postcard.

       The Court finds that the Class Notice process outlined above satisfies the requirements of

Rule 23, and appoints RG2 Claims Administration to act as the settlement claims administrator.

Upon preliminary approval of the Rule 23 Settlement and Attorneys’ Fees, RG2 Claims

Administration may send the Notice Materials in accordance with the terms of the Parties’

Agreement.

IV.    Preliminary Approval of the Settlement Agreement

A.     Overall Structure is Fair and Reasonable

       Once a class has been approved, the Court may approve a settlement that will bind class

members “only after a hearing and on finding that it is fair, reasonable, and adequate.” Fed. R.

Civ. P. 23(e)(2) (and list provided therein). “The procedure for approving a class action

settlement includes three steps: (1) the court must preliminarily approve the settlement; (2) the



                                               - 11 -
class members must be given notice of the proposed settlement; and (3) the court must hold a

hearing to determine whether the proposed settlement is fair, reasonable and adequate. Thacker

v. Chesapeake Appalachia, L.L.C., 259 F.R.D. 262, 270 (E.D. Ky. 2009) (citing Tenn. Ass’n of

Health Maint. Orgs., Inc. v. Grier, 262 F.3d 559, 565–66 (6th Cir. 2001)). Here, the Court is

being asked to preliminarily approve the Parties’ Rule 23 Settlement.

       Concurrently filed with this Opinion and Order, the Court also conditionally approved the

Parties’ Rule 216(b) Settlement. Now the Parties submit the second part of their settlement for

the Court’s consideration, the Rule 23 Settlement. Much of the same scrutiny is extended to this

settlement, though the Court occupies a new role here. Unlike FLSA settlements, in the context

of class actions, the Court must carefully scrutinize the settlement to ensure that it is a fair

compromise of claims for those Class Members who have not yet joined in this litigation.

Indeed, the Court cannot rely entirely upon the Parties’ negotiations alone to determine that the

Rule 23 Settlement is appropriate to resolve the entire class’ claims. In this context, “the

adversarial process . . . extends only to the amounts the Defendant[s] are willing to pay, not the

manner in which that amount is allocated between the class representatives, class counsel, and

unnamed class members.” In re Dry Max Pampers Litig., 724 F.3d 713, 717–18 (6th Cir. 2013).

This is so because “the economic reality [is] that a settling defendant is concerned only with its

total liability . . .” Id. (quoting Strong v. BellSouth Telecomms., Inc., 137 F.3d 844, 849 (5th Cir.

1998)) (alterations in original). Therefore, unlike every other kind of case, the Court cannot rely

entirely on the adversarial process (settlement negotiations) alone to “protect the interests of the

persons most affected by the litigation—namely, the class. Instead, the law relies upon the

“fiduciary obligation[s]” of the class representatives and, especially, class counsel, to protect

those interests.” Id. (citing Creative Montessori Learning Ctrs. v. Ashford Gear LLC, 662 F.3d



                                                 - 12 -
913, 917 (7th Cir.2011)). The Court must therefore carefully scrutinize whether those fiduciary

obligations have been met. Id. Contrary to Plaintiff’s assertions to the contrary, the Court will

examine the Rule 23 Settlement under an exacting standard, not a “minimal” one. [R. 53, Mem.

in Supp., at p. 14]

       As with the Parties’ Section 216(b) Settlement, the Court must first determine that the

Rule 23 Settlement is “fair, reasonable, and adequate . . .” Fed. R. Civ. P. 23(e)(2). Factors that

guide this inquiry include:

       (1) the risk of fraud or collusion; (2) the complexity, expense and likely duration of
       the litigation; (3) the amount of discovery engaged in by the parties; (4) the
       likelihood of success on the merits; (5) the opinions of class counsel and class
       representatives; (6) the reaction of absent class members; and (7) the public interest.


Whitlock v. FSL Mgmt., LLC, 843 F.3d 1084, 1093 (6th Cir. 2016) (citing UAW v. GMC, 497

F.3d 615, 631 (6th Cir. 2007)). The Court notes that the Parties’ Joint Motion does not address

these factors for the Rule 23 Settlement at all. Still, it is incumbent upon the Court to analyze the

relevant factors before concluding that the settlement is fair and reasonable. In re Dry Max

Pampers Litig., 724 F.3d at 717–18; Redington v. Goodyear Tire & Rubber Co., 2008 WL

3981461, at *11 (N.D. Ohio August 22, 2008).

       The Rule 23 Settlement calls for a Maximum Settlement Amount of $340,000 from

Defendants. [R. 53-1, Ex. 1, Settlement Agreement, at p. 7, ¶ 4.1] The Section 216(b) Settlement

for Original Class Members ($23,000) and the Attorney’s Fees ($142,500) both draw from this

Maximum Settlement Amount, leaving $174,500 left for Rule 23 Class Members. Id. at p. 8, ¶¶

4.2, 4.3, 4.4. Thus, of the global settlement (or the “Maximum Settlement Amount”) of

$340,000, the Rule 23 Class is awarded roughly 51 percent. Still, the Rule 23 Settlement sum

includes “all administration costs, the Service Payment to the Named Plaintiff [($7,000)],

employer share of federal, state and local taxes, and mandatory tax payments.” Id. at ¶ 4.4; 4.5.
                                               - 13 -
Notwithstanding the administration costs and taxes (presumably to structure the entire settlement

– including the Rule 216(b) Settlement Class), the Rule 23 Settlement begins at $167,500, after

deducting the $7,000 Service Payment to the Named Plaintiff. This amount represents about

49% of the Maximum Settlement. In addition, the Rule 23 Settlement has a “minimum payout

threshold” of $69,800. Id. at p.9, ¶ 4.4. If enough Class Members opt out of the class, any

amount over this number reverts back to the Defendants subject to this minimum threshold. See

id. If the minimum payout threshold is not met, Defendants shall pay the difference (to meet the

threshold) into a charity as a cy pres fund. Id. The Parties have selected the Kentucky Equal

Justice Center (the “Charity”) as the cy pres award.

       The Parties explain the process for how these class members are paid:

       Rule 23 Class Members who timely submit a Settlement Claim Postcard will be paid
       a pro rata share of the Net Rule 23 Class Members Settlement Fund, as defined
       in the Settlement Agreement, based on gross earnings and number of workweeks
       worked by the Rule 23 Class Members during the statutory period. Specifically,
       the settlement amount for each Rule 23 Class Member is determined by taking
       each Rule 23 Class Members pro rata share of the total gross earnings for the
       Rule 23 Class during the statutory period as well as the pro rata share of each
       Rule 23 Class Member’s total weeks worked during the statutory period. Then, fifty
       percent (50%) of the Net Rule 23 Class Members Settlement Fund is divided
       among Rule 23 Class Members based on their pro rata share based on gross
       earnings. The other fifty percent (50%) of the Net Rule 23 Class Members
       Settlement Fund is divided among Rule 23 Class Members based on their pro rata
       share based on weeks worked.

[R. 53, Mem. in Supp., at p. 4; R. 53-1, Ex. 1, Settlement Agreement, at p. 9, ¶ 4.4] The Parties

attach a proposed payout to the proposed class as Exhibit I to their brief. This assumes that no

individual opts out of the class. The Court finds the above structure appears to be a fair,

reasonable, and adequate settlement of the Rule 23 Class. The Court further approves the cy pres

award and the selected Charity recipient.




                                               - 14 -
B.     Attorney’s Fees

       As referenced in the Court’s concurrent Opinion and Order conditionally approving the

Parties’ Section 216(b) Settlement, the award of attorneys’ fees for the prevailing Plaintiff under

Section 216(b) of the FLSA is mandatory. See Fegley v. Higgins, 19 F.3d 1126, 1134–35 (6th

Cir. 1994) (citing United Slate, Tile & Composition Roofers, Damp and Waterproof Workers

Ass'n, Local 307 v. G & M Roofing and Sheet Metal Co., 732 F.2d 495, 501 (6th Cir. 1984)). In

class actions, however, the Court analyzes the award of attorneys’ fees in two contexts: 1) when

assessing the overall reasonableness of the class settlement; and 2) under Fed. R. Civ. P. 23(h).

In their briefs, the Parties have moved the Court to approve the award of attorneys’ fees under

the terms of the Section 216(b) Settlement, but have not addressed the impact this award has on

the Rule 23 Settlement. As presented, the Parties’ proposed settlements present an issue that

must be resolved before the Court can preliminarily approve both settlements.

       Because an award of attorneys’ fees is treated differently in Section 216(b) than Rule 23,

the Court cannot simply apply one set of analysis to the Parties’ proposed attorneys’ fees for both

motions. For instance, while the award of attorneys’ fees under Section 216(b) is left largely to

the Court’s discretion, the award of attorneys’ fees in the context of Rule 23 settlements must

also present a reasonable figure in relation to the amount the Rule 23 Class recovers. See, e.g. In

re Dry Max Pampers Litig., 724 F.3d 713, 718 (6th Cir. 2013) (considering whether settlement

gives preferential treatment to both named plaintiffs and class counsel in evaluating overall

fairness of a settlement). This is so because “settlement classes create especially lucrative

opportunities for putative class attorneys to generate fees for themselves without any effective

monitoring by class members who have not yet been apprised of the pendency of the action.” Id.




                                               - 15 -
(quoting In re Gen. Motors Corp. Pick–Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 820

(3d Cir. 1995)). As the Sixth Circuit explained In re Dry Max Pampers Litig.:

         [T]he danger being that the lawyers might urge a class settlement at a low figure
        or on a less-than-optimal basis in exchange for red-carpet treatment on fees.”
        Weinberger v. Great N. Nekoosa Corp., 925 F.2d 518, 524 (1st Cir. 1991) . . . Thus,
        if the “fees are unreasonably high, the likelihood is that the defendant obtained an
        economically beneficial concession with regard to the merits provisions, in the form
        of lower monetary payments to class members or less injunctive relief for the class
        than could otherwise have [been] obtained.” Staton v. Boeing Co., 327 F.3d 938,
        964 (9th Cir. 2003). Hence the “courts must be particularly vigilant” for “subtle
        signs that class counsel have allowed pursuit of their own self-interests and that of
        certain class members to infect the negotiations.” Dennis v. Kellogg Co., 697 F.3d
        858, 864 (9th Cir. 2012) (internal quotation marks omitted).

In re Dry Max Pampers Litig., 724 F.3d at 718. When juxtaposing the amount recovered by the

Rule 23 Class against the amount Class Counsel are being awarded, it is clear further explanation

is warranted.

        The total recovery to the Rule 23 Class less the Service Fee to the Named Plaintiff is

$167,500. [R. 53-1, Ex. 1, Settlement Agreement, at pp. 8-9, ¶¶ 4.4, 4.5] This represents roughly

49 percent of the Maximum Settlement Amount in this case. The proposed Attorneys’ Fees and

Expenses is $142,500. Id. at p. 8, ¶ 4.2. This amount represents roughly 40 percent of the

Maximum Settlement Amount in this case. When considered against one another, the proposed

Attorneys’ Fees and Expenses represents about 85 percent of the total amount the Rule 23 Class

Members could recover, notwithstanding the amount that will be subtracted from this settlement

for administration costs and taxes. This calculation also presumes that no putative class member

opts out of the class.

        Additionally, Rule 23(h) provides that “[i]n a certified class action, the court may award

reasonable attorney's fees and nontaxable costs that are authorized by law or by the parties’

agreement.” Fed. R. Civ. P. 23(h). In determining whether a fee request is proper, the Court may



                                               - 16 -
employ either the percentage-of-the-fund (“Common Fund”) method or the lodestar method.

Gascho v. Global Fitness Holdings, LLC, 822 F.3d 269, 278-80 (6th Cir. 2016); Stetson v.

Grissom, 821 F.3d 1157, 1165 (9th Cir. 2016) (citing Fischel v. Equitable Life Assurance Soc’y,

307 F.3d 997, 1006 (9th Cir. 2002)). “The lodestar method better accounts for the amount of

work done, while the percentage of the fund method more accurately reflects the results

achieved. Rawlings v. Prudential-Bache Properties, Inc., 9 F.3d 513, 516 (6th Cir. 1993). For

Common Fund cases, the Ninth Circuit recognizes a “benchmark” of 25 percent, while the Sixth

Circuit has permitted fee awards ranging from 10 to 50 percent. See Stetson, 821 F.3d at 1165;

Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th Cir. 1996) (affirming fee award of 10 percent of

$102 million common fund); Clevenger v. Dillards, Inc., No. C-1-02-558, 2007 WL 764291, at

*3, (S.D. Ohio March 9, 2007) (finding 29 percent fee to be “modest and ... below what is often

awarded by district courts in th[e Sixth] Circuit” and citing various cases in support of that

conclusion). Even where, as is the case here, a fee-shifting statute applies, a Common Fund

recovery for attorneys’ fees may be appropriate. See Clevenger v. Dillards, Inc., No. C-1-02-558,

2007 WL 764291, at *1 (S.D. Ohio Mar. 9, 2007) (citing Boeing Co. v. Van Gemert, 444 U.S.

472, 478 (1980) and other references).

       Here, the Parties assert that they are entitled to a reasonable award of attorneys’ fees

pursuant to Section 216(b) of the FLSA. [R. 51, Mem. in Supp., at pp. 12-16] However, they are

silent as to the reasonableness of this award under the Rule 23 context. The Parties simply refer

the Court to their attorneys’ fee analysis in the Section 216(b) Motion. But this briefing only

provides the Court with half the picture. There, Plaintiff’s counsel include the rates of the

attorneys and other professionals involved in this case as well as an overall assessment of the

extent of work performed and cost of litigation avoided. See id. Still, Plaintiff’s counsel have



                                               - 17 -
failed to produce the hours that have been expended to date in performance of these tasks

(essential for a lodestar calculation). Thus, the Court is supplied only with gross figures of the

Parties’ Settlement. When viewed against the amount that the Rule 23 Class has recovered and

without more, the Court cannot preliminarily approve either settlement.

       Therefore, and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.      The Settlement Class defined in the Parties’ Settlement Agreement is

CONDITIONALLY CERTIFIED for settlement purposes.

       2.      Plaintiff Tina Mitcham is APPOINTED as class representative. The Service

Payment to Plaintiff Tina Mitcham of $7,000 is PRELIMINARILY APPROVED.

       3.      David W. Garrison and Joshua A. Frank of Barrett Johnston Martin & Garrison,

LLC are APPOINTED as Class Counsel for the Rule 23 Class.

       4.       RG2 Claims Administration is APPOINTED as Settlement Administrator to

administer the settlement in accordance with the Settlement Agreement.

       5.      The proposed Notice Materials are CONDITIONALLY APPROVED. Notice

to class members shall proceed as set forth in the parties’ settlement agreement pending

resolution of the Attorneys’ Award Issue.

       6.      The Parties’ Motion for Preliminary Approval of the Rule 23 Settlement,

including the cy pres award to the Kentucky Equal Justice Center is CONDITIONALLY

APPROVED. The Parties are hereby ORDERED to submit a joint brief on the issue of the

reasonableness of attorneys’ fees pursuant to Rule 23 no later than Monday, June 3, by 5:00

p.m. The briefing shall be no greater than five (5) pages in length.




                                               - 18 -
        7.      Upon a finding of reasonableness of Attorneys’ Fees and Costs, the Court will

preliminarily approve the Parties’ Rule 23 Settlement and will schedule a Final Fairness Hearing

at that time.

        This the 28th day of May, 2019.




cc:     Counsel of record




                                              - 19 -
